Citation Nr: 0009211	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran's DD Form 214s indicate that the he had active 
duty for training (ACDUTRA) from February 1960 to August 1960 
and active service from October 1960 to October 1963 and from 
November 1963 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for left ear hearing loss.

The Board notes that the case on appeal was remanded to the 
RO in June 1998 for a VA audiological examination.  The 
veteran presented for the examination in August 1998.  


FINDING OF FACT

The claim of entitlement to service connection for a left ear 
hearing loss disability is not supported by competent 
evidence linking a current hearing loss disability in the 
left ear, first documented many years after service, to 
service, including noise exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left ear 
hearing loss disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active duty for training from February 1960 
to August 1960 and active service from October 1960 to 
October 1963 and from November 1963 to September 1966.  He 
had many subsequent years of reserve service according to the 
chronological record of military service, and a retention 
examination report reflected that he continued to be in the 
reserves as of January 1991.

Service medical records between 1960 and 1963 show the 
veteran's ears were normal.  On the accompanying reports of 
medical history, the veteran denied having had ear trouble.  
The veteran's service records reflect that his military 
occupational specialty during active duty was in artillery; 
as a reservist he was a military policeman.  A report of 
medical examination, dated in May 1974, shows the veteran's 
ears were normal.  The result of whispered voice testing was 
15/15 in the left ear.  The service records contain several 
reports of audiometric testing, left ear results of which, in 
decibels, are set out in the tables below.  




HERTZ


Date
500
1000
2000
3000
4000
5/75
10
5
10

5
3/80
3
2
2
2
2

The result of whispered voice testing in March 1980 was 15/15 
in the left ear.  

On the audiological evaluations in March 1983 and December 
1986, pure tone thresholds, in decibels, for the left ear 
were as follows:





HERTZ



500
1000
2000
3000
4000
3/83
5
0
0
5
15
12/86
5
0
5
0
10

A summary of defects and diagnoses did not include hearing 
loss. 

The separation examination, dated in January 1991, shows the 
veteran's ears were normal.  On the audiological evaluation, 
pure tone thresholds, in decibels, for the left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
1/91
20
15
0

15







On his application for compensation, dated in May 1995, the 
veteran claimed he sustained hearing loss between 1965 and 
1966.  He reported treatment at a first aid station in 
Vietnam.  

In a VA audio examination, dated in June 1995, the veteran 
reported a long history of decreased hearing in the left ear.  
He denied tinnitus and reported no ostalgia or vertigo.  He 
indicated that his hearing had improved since Vietnam, but 
had begun to decrease during the past several years.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
6/95
25
65
65
60
70







The word recognition score using the Maryland CNC Test was 
64% in the left ear.  No evidence of medically correctable 
hearing loss was noted.  The examiner concluded that the 
veteran had moderately severe mid high frequency 
sensorineural hearing loss in the left ear.  

At a personal hearing in August 1996, the veteran testified 
that in Vietnam he was a crewman on a howitzer and was 
exposed to noise from artillery fire and mortar attacks.  He 
testified that at separation, he was unable to pass the 
hearing test but that the examining audiologist "fixed" the 
hearing test so that he could go home without waiting for a 
disability procedure.  Transcript, p. 3.  He stated that he 
has a constant humming in his ears and there is a "ding," 
"ding," "ding."  Transcript, p. 8.  He stated that in 
about 1994, he realized his hearing had decreased back to the 
level it had been upon his return from Vietnam.  The veteran 
testified that he has had no post-service treatment for 
hearing loss and that he was first tested for hearing loss, 
post-service, at the VA audio examination in June 1995.  

The veteran was afforded a VA ear disease examination in 
August 1998.  The veteran reported that he served as a gunner 
on a heavy artillery piece in Vietnam.  The examiner noted 
that the veteran began having significant difficulty hearing 
in 1994.  The examiner concluded that clinically, it appeared 
that the veteran had hearing loss on the left.  He noted that 
he would await the results of audiometric evaluation before 
assessing the total picture.  A VA audio examination report, 
dated later that month, indicates that the C-file was 
reviewed.  The examiner noted by history, the veteran's 
hearing loss in the left ear since the 1960s.  The examiner 
stated that audiometric testing at entrance and separation, 
as well as testing done in 1975, 1983, 1986 and 1991, showed 
the veteran's hearing was within normal limits and that the 
veteran had reported no history of hearing difficulty.  On 
the audiological testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
8/98
15
60
60
60
70







The word recognition score using the Maryland CNC Test was 
80% in the left ear.  The examiner concluded that the veteran 
had moderately severe to severe high frequency sensorineural 
hearing loss in the left ear.  The examiner opined that "it 
is unlikely that left ear hearing loss was suffered during 
active military service or as a result of serving in the 
National Guard."  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Review of the veteran's service medical records shows that he 
had no left ear hearing loss as defined by Hensley, supra, or 
by VA regulation during service.  Post-service audiograms 
show hearing loss disability in 1995, more than 28 years 
after service discharge.  The existing claims file is absent 
any competent opinion relating the post-service left ear 
hearing loss disability to military service.  In fact, the VA 
examiner stated in the report, dated August 1998, that it was 
unlikely that veteran's hearing loss was a result of active 
service.  The Court has held that if the appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

The issue of whether the veteran's current left ear hearing 
loss disability is related to active service requires 
competent medical evidence.  Lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  As the veteran is not a medical 
professional, his statements cannot constitute competent 
medical evidence to well ground the claim.  Moreover, he has 
stated that his hearing got better after active duty and did 
not then become manifest until the 1990s; therefore, there is 
no alleged continuity of symptoms such as might posibly well 
ground the claim under Savage v. Gober, 10 Vet. App 488 
(1997).  There is no medical evidence showing hearing loss 
until many years after service and no medical evidence or 
opinion linking the current hearing disability to service.  

Absent competent evidence of a link between an in-service 
injury or disease and the current disability, the claim is 
not well grounded.  As the veteran's claim for service 
connection for a left ear hearing loss disability is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, the 
foregoing discussion is sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for left ear hearing loss is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

